United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60761
                           Summary Calendar


TAHIR NISAR SHAIKH

                       Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                       Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 011 592
                        --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Tahir Nisar Shaikh, a native and citizen of Pakistan,

petitions for review of an order from the Board of Immigration

Appeals (BIA) affirming the decision of the immigration judge

(IJ) denying his application for cancellation of removal and his

request for a continuance based on his pending application for

labor certification.    Shaikh contends that the denial of the

continuance was inconsistent with 8 U.S.C. § 1255(i) and deprived

him of due process of law.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60761
                               -2-

     We assume without deciding that Shaikh had pending a timely

application for labor certification.   Even a timely application

for labor certification did not constitute good cause for a

continuance because the grant of certification would have been

only the first step in a long, discretionary process.   See Ahmed

v. Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006).   Accordingly,

the denial of Shaikh’s motion for a continuance was not an abuse

of discretion.

     Shaikh also argues that the denial of his motion for a

continuance violated his due process rights because he was

prevented from pursuing an adjustment of status under § 1255(i).

This contention fails because “discretionary relief from removal,

including an application for an adjustment of status, is not a

liberty or property right that requires due process protection.”

Ahmed, 447 F.3d at 440.

     Shaikh’s petition for review is DENIED.